DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/22/2022.  These drawings are acceptable.

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to sensing characteristic information of pixels and perform compensation to the difference in characteristics such that images of uniform quality can be achieved. The previously cited prior art reference, Lee et al. (US Patent Pub. No. 2021/0043148 A1), teaches similarly sensing of characteristic information of pixels in a display and having separate sensors for neighboring columns (see Non-Final Rejection mailed on 05/16/2022 for more detail). However, the specifics of the plurality of pairs of sensing lines alternatively arranged and connected to the two sensors/driving circuits to operate the particular sensing orders in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art. While one can potentially see the difference in making the SU0 and SU2 in Fig. 5 of Lee to be integral into a single component would potentially teach the first sensor/driving circuit as recited in the claims. However, Lee does not seem to teach or suggest such integration and neither does the prior art. An updated search was performed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693